EXHIBIT 10.1

Money4Gold Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432







September 30, 2009










Re:

Money4Gold / Settlement of Outstanding Debt







Dear Barry and Mike:




This letter agreement (the “Agreement”) documents our agreement with respect to
the: (i) $500,000 loan from Barry Honig and GRQ Consultants, Inc. 401K
(collectively, “GRQ”) to Money4Gold Holdings, Inc. (the “Company”) to finance
media purchases (the “Media Loan”), (ii) a $250,000 Secured Convertible
Promissory Note dated as of March 4, 2009, as amended (the “Note”), and the
Common Stock Purchase Warrant dated March 4, 2009 (the “Warrant”) held by GRQ,
and (iii) Series B Preferred Stock held by Michael Brauser (the “Holder”). 

GRQ agrees to convert the principal balance of $500,000 plus any accrued
interest owed as of September 30, 2009 under the Media Loan into shares of the
Company’s common stock at an effective price per share of $0.0857.  As partial
consideration for the conversion of the Media Loan, the Company agrees to permit
the Holder to convert the Series B Preferred Stock as provided below.
Additionally, GRQ cancels the Warrant.

The Company agrees to pay the Note on or before 15 days from the date of this
Agreement.  Doug Feirstein and Todd Oretsky agree to provide a loan to the
Company on reasonable terms to be negotiated, if necessary, to pay the principal
and any accrued interest owed under the Note in the event the Company does not
pay the Note by October 15, 2009.

The Holder acknowledges that he purchased 25,000 shares of the Company’s Series
B Preferred Stock from Leon Brauser.  The Holder agrees to convert all of the
Series B Preferred Stock at an effective price per share of $0.15. Any unpaid
dividends owed to the Holder for the quarter ended September 30, 2009 shall be
payable in shares of the Company’s common stock at an effective price per share
of $0.15.  

Please sign below evidencing your agreement to be bound by this Agreement.




 

Very truly yours,

 

 

 

/s/ Doug Feirstein

 

Doug Feirstein

 

Chief Executive Officer








--------------------------------------------------------------------------------




AGREED AND ACCEPTED:

 

 

                                                                          

DOUG FEIRSTEIN

 

 

 

 

 

/s/ Doug Feirstein

 

 

 

 

 

TODD ORETSKY

 

 

 

 

 

/s/ Todd Oretsky

 

 

 

 

 

GRQ CONSULTANTS, INC. 401K

 

 

 

 

 

By:

/s/ Barry Honig

 

 

Barry Honig, Trustee

 

 

 

 

 

BARRY HONIG

 

 

 

 

 

/s/ Barry Honig

 

 

 

 

 

MICHAEL BRAUSER

 

 

 

 

 

/s/ Michael Brauser

 






